DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 11 December 2021.  As directed by the amendment: claims 1, 3, 5, 6, 8 & 10 have been amended, and no claims have been cancelled or added.  Thus, claims 1-10 are presently pending in this application.
Applicant’s amendments, in combination with the examiner’s amendment below, have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Terminal Disclaimer
The terminal disclaimer filed on 11 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,550,664 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Comment
The following examiner’s amendment corrects what is understood to be a typographical error or inadvertent omission in the applicant’s amendment filed 11 December 2021. In particular, claims 5 and 10 are corresponding claims and each was rejected in the previous action for several reasons, including recitation of the term “sufficient”, which was seen as an indefinite relative term. 
In the applicant’s amendments to the claim, the term “sufficient” was removed from claim 5 but was not removed from claim 10. However, in view of the applicant’s remarks, it appears that claims 5 & 10 were intended to be amended similarly. In particular, in section 3.3 of the applicant’s remarks, the applicant identifies the issues with claims 5 & 10 set forth in the previous action and responds: “[a]s seen above, applicant now amends claims 5, 10 to remedy this issue” (i.e., no distinction is made between the amendments to claims 5 and 10). Similarly, 
As such, that the term “sufficient” remains in claim 10 appears to be the result of a typographical error or inadvertent omission in the applicant’s amendment, which the following examiner’s amendment corrects, thereby resolving the 35 U.S.C. 112(b) rejection arising from the use of the term in claim 10. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS: 
Claim 10: 	The method of claim 9 wherein the valve operates as a pump-off controller when multiple spill port open/spill port closed cycles provide 
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753